Citation Nr: 0614298	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  96-43 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for cholesteatoma.

2.  Entitlement to service connection for a sinus disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from November 1958 to 
November 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating determination of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This matter was previously before the Board in December 2003 
at which time it was remanded for further development.  

The issue of service connection for a sinus disorder is 
remanded to the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDING OF FACT

Resolving reasonable doubt in favor of the veteran, 
cholesteatoma is of service origin.


CONCLUSION OF LAW

Cholesteatoma was incurred in service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

At the outset, the Board notes that any procedural defect 
which may have occurred as a result of noncompliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) is rendered 
moot by virtue of the veteran being granted the full benefit 
sought.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Where applicable, the claimant must be notified that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In the instant case, the RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  The reasonable doubt doctrine 
is applicable even in the absence of official records, 
particularly if the basic incident allegedly arose under 
combat, or similarly strenuous conditions, and is consistent 
with the probable results of such known hardships.  38 C.F.R. 
§ 3.102.

A review of the veteran's service medical records reveals 
that he was seen with ear complaints and treated for chronic 
ear infections on numerous occasions in service.  At the time 
of discharge, he was noted to have otomycosis in both ears.  

At the time of an August 1965 VA outpatient visit, the 
veteran was noted to have cholesteatoma of the right ear.  An 
x-ray study noted bilateral sclerosis of the mastoid cells 
without definite evidence of cholesteatoma.  

In August 1991, the veteran underwent VA hospitalization for 
chronic right otitis media with cholesteatoma of the right 
ear.  

At the time of a March 1999 VA examination, the veteran was 
found to have an infection in the right mastoid cavity.  In 
the left ear, there appeared to be a perforation of the left 
tympanic membrane with some debris present in the middle ear.  

In December 2003, the Board remanded this matter for 
additional development, to include a VA examination, with the 
examiner being requested to indicate whether it was at least 
as likely as not that any current cholesteatoma had its onset 
in service or was otherwise related to such service.  

In August 2005, the veteran was afforded the requested 
examination.  The examiner indicated that he had reviewed the 
veteran's claims folder.  He noted that the veteran suffered 
acoustic trauma in service when a rocket launcher went off 
near his right ear.  He observed that the veteran was noted 
to have severe to profound hearing loss, bilaterally, on his 
service separation examination.  The reason for deafness at 
that time was attributed to acoustic trauma, pus, and 
degeneration of the acoustic nerve.  

The examiner observed that since discharge, the veteran 
continued to have problems with drainage from his ears.  He 
noted that the veteran had surgery in his right ear for 
cholesteatoma in the right ear after discharge.  He indicated 
that the veteran had recently been treated at the VAMC for 
continuous purulent discharge from both ears.  The examiner 
noted that the veteran had poor follow-up and that his 
condition had not improved with topical therapy.  He stated 
that the veteran continued to have pus draining from both 
ears as well as granulation tissue in the left ear.  He 
further observed that the veteran continued to have 
significant hearing loss in each ear.  

The examiner stated that the veteran clearly suffered hearing 
loss and acoustic trauma during his military service.  He 
further noted that the veteran had well documented drainage 
from his ears and likely had cholesteatoma formation during 
his time in service.  He indicated that the veteran continued 
to struggle with these same issues currently.  He noted that 
these problems would cause hearing loss, purulent drainage, 
chronic infection, and tinnitus.  

The Board notes that for a veteran to prevail in his claim it 
must only be demonstrated that there is an approximate 
balance of positive and negative evidence.  In other words, 
the preponderance of the evidence must be against the claim 
for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, at 54 (1990).  While the evidence does not overwhelmingly 
support the grant of service connection for cholesteatoma, it 
cannot be stated that the preponderance of the evidence is 
against the claim of service connection for this disorder.  
The Board notes that there was no diagnosis of cholesteatoma 
in service or in the years immediately following service.  
However, the August 2005 VA examiner, following a complete 
review of the veteran's claims folder and a thorough 
examination of the veteran, indicated that the veteran 
clearly suffered hearing loss and acoustic trauma during his 
military service and that he had had well documented drainage 
from his ears and likely had cholesteatoma formation during 
his time on service.  He further indicated that the veteran 
continued to struggle with these same issues currently.  
Based upon the August 2005 VA examiner's opinion, the 
evidence is at least in equipoise as to whether the veteran 
currently has cholesteatoma which is related to service.  In 
such a case, reasonable doubt must be resolved in favor of 
the veteran.  Therefore, service connection is warranted for 
cholesteatoma.


ORDER

Service connection for cholesteatoma is granted.  


REMAND

With regard to the claim of service connection for a sinus 
disorder, the Board notes that the veteran has reported on 
several occasions that any current sinus disorder is 
intertwined with his service-connected ear disorder.  The 
Board observes that the veteran is currently service 
connected for bilateral hearing loss; otitis media with 
chronic mastoiditis, status post tympanomastoidectomy; 
tinnitus; and cholesteatoma.  The Board also notes that the 
veteran's representative, in his April 2006 written argument, 
requested service connection for sinusitis as secondary to 
the veteran's service-connected ear disorders.  The United 
States Court of Appeals for Veterans Claims has held that 
where a veteran's service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice 
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability. (Allen v. 
Brown, 7 Vet.App. 439 (1995)).

The Board is of the opinion that the veteran should be 
afforded a VA examination to determine what relationship, if 
any, the veteran's service-connected ear disorders, have to 
any current sinus disorder.  While the August 2005 VA 
examiner indicated that the veteran's current sinus problems 
were not related to his period of service, he did not address 
whether the veteran's current sinus problems were aggravated 
by his service-connected ear disorders.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2.  Where the Board 
makes a decision based on an examination report that does not 
contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993). 

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of 
a, including the degree of disability and the effective date 
of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
possibly involved in the present appeal, this case must be 
remanded as to this issue for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the remaining claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current sinus 
disorder.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician. 

The physician is requested to render the 
following opinions:  Is it at least as 
likely as not (50 percent probability or 
greater) that any current sinus disorder, 
if found, is related to the veteran's 
period of service? If not, then is it at 
least as likely as not (50 percent 
probability or greater) that any of the 
veteran's service-connected disabilities 
caused a sinus disorder, or aggravated 
any current nonservice-connected sinus 
disorder?  The examiner is to set forth 
all findings and conclusions in a clear, 
comprehensive and legible manner.  
Complete detailed rationale is requested 
for each opinion that is rendered.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above, re-
adjudicate the claim.  If the claim is 
not fully granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


